PER CURIAM.
Appellant, Abraham & Associates, Inc., appeals from the trial court’s dismissal with prejudice of its five-count Third Amended Complaint. Abraham, a licensed real estate broker, alleges that it brought together the seller, Surrey Holding Corporation, and the buyers, Silveri Leasing, Inc. and Mike Silveri, who went through with the sale and purchase of Surrey’s property without Abraham’s knowledge. The causes of action asserted by Abraham are (1) procuring cause, (2) breach of an oral listing agreement, (3) breach of a completely performed unilateral offer, (4) unjust enrichment, and (5) tortious interference with a business relationship.
This court reviews an order granting a motion to dismiss de novo. We find that the trial court erred in dismissing the complaint because the allegations made are sufficient to state a cause of action in each count.

Reversed and Remanded for Further Proceedings.

STONE, SHAHOOD and HAZOURI, JJ., concur.